Title: To Benjamin Franklin from John Ross, 28 March 1778
From: Ross, John
To: Franklin, Benjamin


May it please his Excellency
Nantes 28 March 1778
I did myself the honor to address Your Excellencey about two weeks since, without the pleasure of any in return.
The Sole intent of this trouble serves merely to give Mr. Jno. B. Paschen of Hamburgh, a Particulare friend to America, the Opportunity of handing this as a pretence and introduction to pay his respects to You at Paris. He is a good kind of Man very friendly and obliging, Particularly desireous to see Mr. Franklin the first Embassador of the free and independant States of America. To gratifye this Gentleman if it does not interfere with your Excellenceys time when he calls, will lay me under obligation, that he may have it to report (his waiting on You) to his fellow Citizens. Mr. Paschen has been exceedingly attentive and obligeing in Promoting a disposition to recover my Claim against the City of Hamburgh for the damnages sustained by me, in the illegal detention of two Vessels of mine. I have hinted my intention to represent the injury I sustained thereby to Congress. And a few words Properly applyed by you, shoud you enter on the subject with this Gentleman, may have a very good tendency. I have the honour to be with real Respect and regard Your Excellenceys Most obedient Servant
John Ross
His Excellencey B: Franklin Esqr.
 
Addressed: To / His Excellencey / Benjamin Franklin Esqr / Plenipotentiary of the United / States of America / at Paris / Favour of Mr Paschen
Notation: Jn Ross March 28 78
